          Case 1:19-cv-06483-RA Document 76 Filed 04/30/20 Page 1 of 2
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 4/30/2020

J. DEAL PARTNERSHIP I, L.P. et al., on
behalf of themselves and all other similarly
situated unitholders of TEEKAY OFFSHORE
PARTNERS L.P.,

                            Plaintiffs,                            19-CV-6483 (RA)

                      v.

TEEKAY OFFSHORE PARTNERS L.P. et
al.,

                            Defendants.


STEVEN A MONOSSON et al., on behalf of
themselves and similarly situated unitholders
of TEEKAY OFFSHORE PARTNERS L.P.,

                            Plaintiffs,                            19-CV-7522 (RA)

                       v.                                               ORDER

TEEKAY OFFSHORE PARTNERS L.P. et
al.,

                            Defendants.

RONNIE ABRAMS, United States District Judge:

       In light of the COVID-19 crisis, the Court will not hold the upcoming post-discovery

conference in this case in person. Counsel should still submit their joint letter by May 1, 2020,

as directed in the Case Management Plan and Scheduling Order. Dkt. 35. If the parties are

unable to submit their joint letter by May 1, they shall request an extension to do so. In their

joint letter, the parties should also indicate whether they can do without a conference altogether.

If not, the Court will hold the conference by telephone. In any event, counsel should review and
            Case 1:19-cv-06483-RA Document 76 Filed 04/30/20 Page 2 of 2



comply with the Court’s Emergency Individual Rules and Practices in Light of COVID-19,

available at https://nysd.uscourts.gov/hon-ronnie-abrams.

         Plaintiffs shall provide a copy of this Order to Defendants.

SO ORDERED.

Dated:     April 30, 2020
           New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
